DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the filing of the continuing application received 04 January 2021, the Examiner has determined that the claims as originally filed are unique in view of the following applications of which this application is a continuation; U.S. patent application Ser. No. 16/325,366, filed Nov. 16, 2017, under 35 U.S.C. § 120, now U. S. Patent 10,885,879, which is a National Stage Application under 35 U.S.C. § 371 of International Patent Application No. PCT/US2017/062022, filed Nov. 16, 2017, which claims the benefit of and priority to P.C.T Application No. PCT/US2016/062606, entitled "Media Rendering with Orientation Metadata," filed Nov. 17, 2016 and that art deemed available in an new and updated search as shown in the record for this application, thus, claims 12-31 and the application are in condition for allowance.

With regard to claim 12 claiming a method, comprising: receiving, by a mobile device, data of a first frame of a video; displaying, on a display of the mobile device, the first frame of the video in a first display orientation; receiving, by the mobile device, data of a second frame of the video; detecting, by the mobile device, that the mobile device has been rotated to display the video in the second display orientation instead of the first display orientation; and responsive to detecting that the mobile device has been rotated, extracting, by a video preprocessor of the 

Claim 22, claiming a system is of the same scope and features as claim 12 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

The art of record submitted by the Applicant in the IDS documents received 03 March 2021 and 29 October 2021 and the four references cited by the Examiner in the accompanying 892 form cover many aspects of the claimed invention in combination but do not teach the claimed invention without impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613